 LAMB-GRAYS HARBOR CO.355Lamb-Grays Harbor CompanyandJohnW. Wilkin-son, Petitioner,and International Association ofMachinists and Aerospace Workers,Lodge No.1183, UnionLamb-GraysHarbor CompanyandInternational As-sociation of Machinists and AerospaceWorkers,Lodge No.1183,Petitioner.Cases 19-RD-2658and 19-RC-11635June 15, 1989DECISION ON REVIEW AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn February 5, 1988, the Regional Director forRegion 19 issued a Supplemental Decision on Chal-lenged Ballots and Order Directing Issuance of Re-vised Tally and Issuance of Certification of Resultsof Election in the above-entitled proceeding, inwhich he sustained the challenges to ballots cast by47 economic strikers whose jobs had been eliminat-ed during an economic strike. In so doing, the Re-gional Director found the 47 economic strikers in-eligible to vote underKable Printing Co.,'becausethe Employer eliminated their jobs for reasons un-related to the strike. Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, the Union fileda timely request for review of the Regional Direc-tor's decision. The Union asserted that the Region-alDirector should have permitted the 47 economicstrikersto vote,arguing thatthe Employer elimi-nated the strikers' positions based on considerationsat least partially related to the strike, and, there-fore, underKable Printing Co.,asmodified inK &W Trucking Co.,2the striking employees remainedeligible tovote.By Order dated September 23,1988, the Board granted the Union's request forreview.3The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record inthis case and finds the following:The Lamb Group is composed of three operatingcompanies: Lamb-Grays Harbor Company, locatedinHoquiam,Washington;MeridianMachineWorks, located in Meridian, Mississippi; and Lamb-Cargate, Inc., located in New Westminster, British1238 NLRB 1092 (1978).E 267 NLRB 68 (1983)8The Employer timely filed a "conditional"request for review, whichby its terms was to be deemed withdrawn if the Board denied theUnion's request for review or otherwise adopted the Regional Director'sOrder.The Board's September 23, 1988 Order provided that the Employ-er's request for review would be held in abeyance pending the Board'sruling on the issues raised in the Union's request for reviewColumbia. Lamb-Grays Harbor Company, the Em-ployer in this proceeding,is engagedin the designand manufacture of machinery for the pulp andpaper industry, particularly the finishingworkdone to the paper. Lamb-Grays Harbor is com-posed of four divisions: the pulp and paper finish-ing business;corporate services; new products; andtheHoquiam plant, at which manufacturing, re-search and development (R&D), and maintenanceand repair (MRO) work are conducted. Manufac-turing represents approximately 75 to 85 percent ofthe operations at the Hoquiam facility.For many years, the Employer and the Unionhave been parties to successive collective-bargain-ing agreementscovering the Employer'smainte-nance andproduction employees at the Hoquiamplant. Prior to the October 1, 1986 expiration dateof the most recent contract, the Employer and theUnion unsuccessfully attempted to negotiate a newcollective-bargaining agreement.When the con-tract expired on October 1, 1986, the employees atthe Hoquiam plant commenced an economic strike.Negotiations between the parties continued duringthe strike, and any manufacturing work requiredwas done at the Employer's other facilities.From January through March 1987, the Employ-er lostthree significant contracts to Valmet, a com-pany owned by the government of Finland. Valmethad acquired Warsilla, the Employer's largest com-petitor in1986.4Valmet lowered its bids until itunderbid all competitors, including the Employer.Three days after losing the third contract toValmet,FrankLamb, president of the LambGroup, met with counsel and discussed the possi-bility of discontinuing manufacture of product lineat the Hoquiam facility. According to Lamb, it wasthen that he realized they would have to discontin-ue manufacturingat Hoquiam.By letter dated April 6, 1987, the Employer noti-fied the Union of its decision to discontinue manu-facturing operations at Hoquiam, and that, hence-forth,manufacturingwould be performed at theEmployer's other two facilities, which could manu-facture product line more efficientlyand less ex-pensively, while R&D,maintenanceand repair, andspare partswork would continue to be performedatHoquiam. Thereafter, the Employer withdrewitsmost recent bargainingproposal, and substituteda new offer consistent withitsplan to reorganizethe Hoquiam facility and employa maximum of 28qualified employees. The parties bargained to im-4 In 1983 the Employer lost almost all of its market to European com-petitors,includingWarsilla. In 1984,Frank Lambassumed control of theLamb Groupand, as a result of advancing technology, lowering costs,and improving sales,the Lamb Groupwas able to regain its marketshare.295 NLRB No. 40 356DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDpasse and,on May 12, 1987, the Employer imple-mented its final offer.5On May 19, 1987, the Em-ployer extended an offer of employment to 28 of itsstriking employees,whom it considered to be themost qualified to work within the revised organiza-tion.6Four strikers accepted the Employer's offer.Although the Employer then contactedall remain-ing strikerswith offers to return to work, onlythree additional strikers accepted,leaving 21 un-filled positions. On July 7, 1987, the Union was no-tified that 21 named strikers,allof whom wereamong the original 28 to whom the Employer ex-tended offers, would continue to be employed,though they remained on strike;however, all re-maining striking employees should"consider them-selves terminated."Frank Lamb testified that for years the LambGroup justifiedmanufacturingat theHoquiamplant because of emotional and sentimental reasons,e.g., four generations of his family had lived in thecity;Lamb knew most of the employees all his life;and his family and most of the plant managementlived in Hoquiam.Prior to the strike, the Employerattempted to curtail production at Hoquiam by notbuilding up its work force and allowing attrition toreduce the employee complement in an effort toreduce costs and overhead.Lamb was unable tostate whether the possibility of discontinuing manu-facturing had been discussed prior to October 1986,although for 20 years management had consideredthe Hoquiam plant less than ideal for manufactur-ing.David Lamb,corporate services manager, tes-tified that to his knowledge the only discussion re-garding discontinuing manufacturingoccurred afteror around the time Frank Lamb met with counselat his office.Regarding whether business reasons for discon-tinuingmanufacturing were present prior to thestrike,Frank Lamb testified that the Employer'sneed to utilize its facilities more fully meant closingdown one facility;he selected manufacturing oper-ations at Hoquiam because it was the facility leasteconomically justified.Hoquiam had excess manu-facturing capacity,itwas the furthest from themarket,and it was the most expensive at which tomanufacture.Further,the other plants had beenoperating at only 75-percent capacity and couldabsorb the work being done at Hoquiam.Accord-ing to David Lamb,the Hoquiam factory was themost obvious choice for a reorganization because itwould not qualify as a supplier for the Canadianmarket,itwas an older,high-cost facility, and it5 No unfair labor practice charge was filed concerning the Employer'simplementation of its final offer.6 No unfair labor practice charge was filed concerning the Employer'sselection of employees for recall.was not laid out as efficiently for the production ofthe standard product lines.Frank Lamb testified that had the Union accept-ed the March 25, 1987 proposal and signed a col-lective-bargaining agreement,the decision to dis-continue manufacturing would not have been al-tered.However, curtailment of manufacturingwork at Hoquiam would not have occurred as rap-idly.According to Frank Lamb, he would have ta-pered off the crew at Hoquiam"as fast as youremotions would allow you," perhaps in 6 months,and, had the parties settled the contract in March,he probably would have brought back a small por-tion of the work force and assigned them manufac-turing work,if it existed,or work transferred fromother factories.There was no evidence that the strike had anyimpact on the Employer's business,including de-creasing orders, or that it even inconvenienced theEmployer's customers.Frank Lamb testified thatcompetition,rather than the strike, was the major"force"in his decision-the strike was not the deci-sion-making factor.In response to the questionwhether there was anything related to the strikethat influenced his decision to assignwork to theHoquiam plant,he replied"No," they were not as-signing manufacturingwork tothe Hoquiam plantnor did they intend to do so.Moreover, FrankLamb testified that he did not contemplate com-mencing manufacturing at Hoquiam any time in thefutureeven if business conditions improved.Indeed, Frank Lamb stated that historically it hadbeen difficult to recruit machinists,and the chancesof getting back the employees he let go werealmost nonexistent.David Lambalso testified thathe saw no foreseeable prospect of resuming manu-facturing of product line at Hoquiam,nor could heenvision any circumstances under which manufac-turing operations might resume. Spanich, the Em-ployer's vice president of manufacturing, supportedthe Lambs'testimony,stating that he had no reasonto believe that Frank Lamb would authorize start-ing up manufacturing operations at Hoquiam.Since the decision to discontinue manufacturingatHoquiam,the Employer has not sold or leasedthe welding shop,the main production building, orthe foundry building,although one wing of thefoundry building had been remodeled as a testcenter for the Employer's automatic guided vehi-cle.The Employer has, however, made efforts todispose of or lease the vacant foundry building andhas investigated shifting operations from the weldshop,as it is the most marketable facility.Further,Burich,the shop superintendent,testified that "itmade economic sense" to retain the equipment be-cause the Employer could utilize all the machinery LAMB-GRAYS HARBOR CO.357after the reorganization, explaining that in mainte-nance and repair work "it is a very big drawingcard to have the size of machinery that we have inour shop. . . . It is a reason why we can be com-petitive inMRO (maintenance and repair) andR&D areas."Economic strikers may lose their status as em-ployees for voting purposes under Section 9(c)(3)of the Act if: prior to the election the employeeobtains permanent employment elsewhere; or theemployer eliminates the employee's job for eco-nomic reasons, or discharges, or refuses to reinstatethe employee for misconduct rendering him or herunsuitable for reemployment.? UnderKable Print-ing Co.,when an employer eliminates the positionsof economic strikers for economic reasons, thosestrikers' voting eligibility is determined by examin-ing the underlying cause for the elimination oftheir positions to ensure that the economic justifi-cationswarranting forfeiture of their employmentstatus arenot predicated wholly on considerationsflowing from the strike itself.8The Union, however,argues that the Board's decision inK & W Truckingmodified the standard for analyzing the eligibilityof economic strikers by stating that theKableanal-ysis focused on whether the elimination of the jobsof economic strikers waswholly predicated uponconsiderations unrelated to the strike.9The Unionurges us to apply the standard set forth inK & WTruckingand find in the instant case that the strik-ing employees whose jobs have been eliminated areeligible to vote because the Employer's decision toterminate manufacturing operations at Hoquiam didnot arise from considerations completely unrelatedto the strike.We decline to do so. Determining the eligibilityof economic strikers is governed by the standardset forth inKable Printing,which does not requirean employer to prove that its decision to eliminatethe jobs of economic strikers was based on reasonstotally unrelated to the strike.K & W Trucking,inwhich the Board recited a Regional Director'sstatement of the test set forth inKable,and pur-ported to follow and applyKable,simply was aninadvertent misstatement of the rule laid down inthatcase.Consequently, we correct K &W Truck-ingto the extent that it sets forth a standard that isinconsistent withKable.By permitting strikers to vote when whollystrike-related reasons result in the elimination oftheir jobs, the Board is merely carving out anarrow exception to the general rule that employ-7Gulf States Paper Corp.,219 NLRB 806(1975), citingW. WiltonWood,Inc.,127 NLRB 1675 (1960).8 Kable Printing Co.,238 NLRB at 1096.9 267 NLRB at 68ees who have no reasonable expectation of futureemployment are ineligible to vote.When, on theone hand, employees' jobs are eliminated for rea-sonswholly relating to a strike, their return re-mainspossible depending on whether the unionwins the election and the parties negotiate an endto the strike. If so, it is entirely possible, if notlikely, that the strike-related reasons will disappearand the employees' services will again be neces-sary.By contrast, where an employer eliminatesthe strikers' jobs for reasons that are not whollystrike related, and no unfair labor practice chargehas been filed, the strikers' chances of recall wouldappearminimalbecause the nonstrike-relatedreason(s) for eliminating the jobs will continuebeyond the strike's end.Although as explained above, theKable Printingtest does not place on an employer the burden ofshowing that its elimination of strikers' jobs wasentirely unrelated to the strike, we do place on theemployer the limited burden of showing that thejobswere in fact permanently eliminated,10 andthat its nonstrike-related reasons for doing so weresubstantial, and not frivolous. Imposing at least thisburden on the employerseemsappropriate beforedisenfranchising employees otherwise eligible tovote.In the instant case, the Employer's decision todiscontinue manufacturing operations was primarilybased on legitimate business concerns unrelated tothe ongoing economic strike, and was not whollypredicatedon considerations arising from thestrike.The Employer's decision to reorganize itsoperations and eliminate manufacturing at Hoquiamwas triggered by the loss of three significant con-tracts in early 1987, and had been preceded by adecrease in orders and an increase in competitionduring the previous year." Further, there was no10 See,e.g.,Gulf States Paper Corp.,supra, in which theBoard foundevidence thatthe employer would havebeen forcedto lay off some of itsemployees,that it had been operatingwith 75 insteadof its usual 130 unitemployees, and that there had been a decrease in the numberof ordersbeing placed, all because of economic conditions,was insufficient toshow thatthe jobs of the unreplaced stokers had been permanently re-placed terminating their employment.See alsoGlobe Molded Plastics Co.,200 NLRB 377 (1972), in which,despite the depressed condition in theplastics industry,there was no contention nor evidence that the strikers'work had beenabolished permanently, or that they had abandoned inter-est in theirjobsAlthough the employerhad shown that certain workhad been lost and obtaining new customerswas difficult,possibly becauseof the effectiveness of the strike, the Board concluded that this did notconstitute the "eliminationof jobsfor economic reasons,"whichjustifieddisenfranchising strikers otherwise eligible to vote.11We notethat the Unionintroduced into evidencean October 14,1986 letterfrom the Employerto its employees addressingthe effects ofthe strike and urging the employees to acceptthe Employer'soutstandingcontract proposal. In this letter,the Employersuggested that the lesssenior employees might be sacrificingtheir jobs,informed employees thatdecisions were being made daily to relocate work to other facilities, andasked."[H]ow much longer can we leave our contract proposal outstand-Continued 358DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDevidence that either the loss of the contracts or thedecrease in orders was related to, or caused by, theemployees' strike. To lower costs and increase op-erating efficiency, theEmployer eliminated themanufacturing operations at Hoquiam because theother facilities could manufacture the product linemore efficiently and less expensively, and the Ho-quiam facility was furthest from the Employer'smarkets.Moreover,it is clear that the Employerhas no intention of resuming manufacturing at Ho-quiam.Except for a maximum of 28 employeesnecessary for R&D and maintenance and repair op-erations,the Employer does not anticipate hiringmore employees,even if business were to increase.The efforts by the Employer to sell or lease itsunused facilities,though unsuccessful as yet, fur-ther support the conclusion that the Employer haseliminated the manufacturing operation permanent-ly.There is nothing in the record to suggest that theEmployer would not have eliminated manufactur-ing operations at Hoquiam regardlessof whetherthe Unionsigned acollective-bargaining agreementor declined to engage in a strike. Frank Lamb testi-fied that the absence of a strike might have delayedthe implementation or completionof thereorgani-zation for perhaps as much as 6 months, and thatsome of the striking employees might have re-turned to work for that period. However, Frankmg, the strike costs us money,too.The current path in bargainingleads to nowhere,and it takes you and the Hoquiam manufacturing oper-ationswith it." There was,however, no further testimony concerningthis letter,and it appears that the Employer's statements merely constitut-ed a tactic to encourage the employees to accept the contract proposal,rather than evidencing a connection between the reorganization and thestrike.The reference to relocating work to other facilities is consistentwith evidence establishing that manufacturing was reassigned to the Em-ployer's other facilities during the strike.Prior to early 1987, there wasnothing to suggest this relocation was anything but temporary.Lamb's unrebutted testimony establishes that facedwith increasing competition,the loss of three sig-nificant contracts,and underutilized facilities,cessa-tion of the strike would not have altered his ulti-mate decision to discontinue manufacturing at Ho-quiam.Thatthe strike may have accelerated theimplementationof thereorganization does not es-tablish that the Employer's decision to discontinuemanufacturing at Hoquiam was based wholly onconsiderations arising from the strike.12Accordingly, we agree with the Regional Direc-tor'sconclusion that the 47 strikers whose jobswere eliminated for legitimate economic reasonswere ineligibleto votein the election herein, and,therefore, that the challenges to their ballots shouldbe sustained.) sORDERThe Regional Director's Supplemental Decisionon Challenged Ballots and Order Directing Issu-anceof Revised Tally and Issuance of Certificationof Results is affirmed. The Union's motion toreopen the record is referred to the Regional Di-rector for investigation and ruling in the first in-stance.la InKable Printingthe Board held that the striking employees wereeligible to vote.Unlike the instant case,however,there the Board foundthat the employer had no intention to abolish any part of its operationsprior to the onset of the strike,and concluded that the economic consid-erations generated by the effectiveness of the strike and which promptedthe employer's action,were insufficient to justify disenfranchising unre-placed economic strikers.In contrast, in K &W Trucking,the Board held that the striking em-ployees whose jobs had been eliminated were not eligible to vote, be-cause the employer implemented its plans to eliminate thosejobs prior tothe strike.See alsoMeridian Plastics,108NLRB 203 (1954), andE J.Kelley Co.,98 NLRB 486(1952), cases predatingKable Printing.is In view of the result,the Employer's request for review is, by itsterms,withdrawn,accordingly,we have not considered the mattersraised by the Employer.